Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order granting the amended petition seeking to revoke a suspended judgment terminating her parental rights with respect to two of her children. We reject respondent’s contention that, in determining whether to grant the amended petition, *885Family Court was required to consider evidence and make findings concerning the best interests of the children. By its prior order of fact-finding and disposition suspending judgment, the court determined that, unless respondent overcame the deficiencies that required placement of the children in foster care, it was in the children’s best interests to terminate respondent’s parental rights. “The court was not required to conduct a further dispositional hearing on the issue of the children’s best interests before terminating respondent’s parental rights for failing to comply with the terms of that judgment” (Matter of Melinda B., 258 AD2d 941, 942). Respondent admitted that she failed to comply with the terms of the suspended judgment, and thus we reject her contention that the evidence is insufficient to establish her failure to comply with the terms of the suspended judgment. (Appeal from Order of Oneida County Family Court, Gilbert, J. — Terminate Parental Rights.) Present — Pigott, Jr., P. J., Green, Kehoe and Lawton, JJ.